MacIntyre, J.
Bob Smith was indicted for assault with intent to rape and convicted of assault and battery. If believed by the jury, the testimony of the alleged victim fully warranted the verdict. It was sought to impeach her testimony by disproving it, by contradictory statements, and by proof of bad character. There was evidence tending to corroborate her testimony, and certain witnesses testified to her general good character. Held, that it was for the jury to determine whether or not the State’s witness had been impeached. The evidence supported the verdict, and this court can not, under the law, say that the trial judge erred in overruling the motion for a new trial based solely upon the usual general grounds.

Judgment affirmed.


Broyles, O. J., and Guerry, J., eoneur.